                                          Case 3:21-cv-04804-MMC Document 19 Filed 08/19/21 Page 1 of 3




                                  1

                                  2

                                  3

                                  4                            IN THE UNITED STATES DISTRICT COURT

                                  5                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      HUOBI CO., LTD,                                  Case No. 21-cv-04804-MMC
                                                       Plaintiff,                         ORDER DIRECTING PLAINTIFF TO
                                  8
                                                                                          SHOW CAUSE WHY ACTION
                                                  v.                                      SHOULD NOT BE DISMISSED;
                                  9
                                                                                          EXTENDING BRIEFING SCHEDULE
                                  10     MARTO HG DIGITAL ASSET GROUP                     AND CONTINUING HEARING ON
                                         FUND I GP, LLC, et al.,                          DEFENDANTS' MOTION TO COMPEL
                                  11                                                      ARBITRATION OR TO DISMISS
                                                       Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is defendants' "Motion to Compel Arbitration and Stay This Action

                                  14   Pending Arbitration or, in the Alternative, to Dismiss Pursuant to Fed. R. Civ. P. 12(b)(6),"

                                  15   filed August 16, 2021. The Court notes, however, there is a preliminary issue of subject

                                  16   matter jurisdiction. In particular, although plaintiff Huobi Co., Ltd. ("Huobi") asserts

                                  17   diversity jurisdiction exists over its state law claims against defendants, Huobi's

                                  18   allegations as to diversity of citizenship are, as discussed below, insufficient.

                                  19          Where, as here, the plaintiff is a citizen of a foreign state (see Compl. ¶ 1 (alleging

                                  20   Huobi is corporation "registered under the laws of the Republic of Korea," with its

                                  21   "principal place of business in Seoul, South Korea")), and the amount in controversy

                                  22   exceeds $75,000 (see Compl. ¶ 46 (alleging Huobi seeks to recover "not less than $2

                                  23   million")), diversity jurisdiction exists only if all defendants are "citizens of a State." See

                                  24   28 U.S.C. § 1332(a)(2).1 Although Huobi alleges defendant Taotao He, an individual, is a

                                  25   citizen of New York (see Compl. ¶¶ 5, 9), the allegations pertaining to defendants Marto

                                  26
                                              1
                                  27           For purposes of § 1332, a "citizen of a State" means the party must "be a citizen
                                       of the United States and be domiciled within [a] State." See Newman-Green, Inc. v.
                                  28   Alfonso-Larrain, 490 U.S. 826, 828 (1989) (emphasis in original).
                                          Case 3:21-cv-04804-MMC Document 19 Filed 08/19/21 Page 2 of 3




                                  1    HG Digital Asset Group, LLC ("MHG LLC"), Marto HG Digital Asset Group Fund I, GP,

                                  2    LLC ("MHG GP"), and Marto HG Digital Asset Group Fund I, LP ("MHG LP") are

                                  3    deficient.

                                  4           MHG LLC and MHG GP are, according to Huobi, limited liability corporations

                                  5    ("LLC"). (See Compl. ¶¶ 3, 4.) An LLC "is a citizen of every [S]tate of which its owners/

                                  6    members are citizens." See Johnson v. Columbia Properties Anchorage, LP, 437 F.3d

                                  7    894, 899 (9th Cir. 2006). The Complaint does not, however, identify the owners/

                                  8    members of MGH LLC, let alone each owner's/member's citizenship, and, consequently,

                                  9    fails to allege sufficient facts to support a finding that MGH LP is a citizen of a State or

                                  10   States. Although the Complaint alleges MGH GP is "a 100% owned subsidiary of MGH

                                  11   LLC" (see Compl. ¶ 4), i.e., that MGH GP's sole owner is MGH LLC, Huobi's failure to

                                  12   allege sufficient facts to support a finding that MGH LLC is a citizen of a State or States
Northern District of California
 United States District Court




                                  13   likewise constitutes a failure to sufficiently allege MGH GP is a citizen of a State or

                                  14   States.

                                  15          MHG LP is, according to Huobi, a "limited partnership" ("LP"). (See Compl. ¶ 2.)

                                  16   An LP is a citizen of every State of which its "general partners" and its "limited partners,"

                                  17   are citizens. See Carden v. Arkoma Associates, 494 U.S. 185, 192, 195-96 (1990).

                                  18   Here, although the Complaint alleges "the general partner" of MGH LP is MGH GP (see

                                  19   Compl. ¶ 4), the Complaint, as noted above, fails to allege facts to support a finding that

                                  20   MGH GP is a citizen of a State or States. In addition, the Complaint fails to identify the

                                  21   limited partners of MGH LP, let alone each limited member's citizenship.

                                  22          Accordingly, Huobi is hereby ORDERED TO SHOW CAUSE, in writing and no

                                  23   later than September 3, 2021, why the above-titled action should not be dismissed

                                  24   without prejudice for lack of subject matter jurisdiction. See Fed. R. Civ. P 12(h)(3)

                                  25   (providing "[i]f the court determines at any time that it lacks subject-matter jurisdiction, it

                                  26   must dismiss the action").

                                  27          Lastly, although Huobi's opposition to defendants' motion ordinarily would be due

                                  28   no later than August 30, 2021 (see Civil L.R. 7-3(a)), that deadline is hereby EXTENDED,
                                                                                       2
                                          Case 3:21-cv-04804-MMC Document 19 Filed 08/19/21 Page 3 of 3




                                  1    and the hearing date on defendants' motion, presently September 24, 2021, is hereby

                                  2    CONTINUED, the particular dates to be reset, if necessary, after resolution of the above-

                                  3    referenced jurisdictional issue.

                                  4           IT IS SO ORDERED.

                                  5

                                  6    Dated: August 19, 2021
                                                                                             MAXINE M. CHESNEY
                                  7                                                          United States District Judge
                                  8

                                  9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                   3
